Exhibit 99.1 Envoy Capital Group Inc. First Quarter Report 2011 Envoy Capital Group Inc. NOTICE OF NO AUDITOR REVIEW OF INTERIM FINANCIAL STATEMENTS Under National Instrument 51-102, Part 4, subsection 4.3(3)(a), if an auditor has not performed a review of the interim financial statements; they must be accompanied by a notice indicating that the financial statements have not been reviewed by an auditor. The accompanying unaudited interim financial statements of the Company have been prepared by and are the responsibility of the Company’s management. The Company’s independent auditor has not performed a review of these financial statements in accordance with standards established by the Canadian Institute of Chartered Accountants for a review of interim financial statements by an entity’s auditor. 2 Envoy Capital Group Inc. Consolidated Balance Sheets Unaudited - Prepared by Management (Expressed in Canadian dollars) As at: December 31 September 30 Assets Current Cash $ $ Investments held for trading note 3 Accounts receivable, net Prepaid expenses Investments note 3 Real estate note 4 Property, plant and equipment $ $ Liabilities and Shareholders’ Equity Current Bank indebtedness note 5 $ $ Accounts payable and accrued liabilities Derivatives held for trading note 6 Deferred revenue Current portion of obligations under capital leases note 7 Obligations under capital leases note 7 Minority interest note 8 Shareholders’ equity Share capital note 9 Contributed surplus Deficit ) ) $ $ On behalf of the Board: (signed) (signed) Geoffrey B. Genovese, David I. Hull, Director Director The accompanying notes are an integral part of these statements 3 Envoy Capital Group Inc. Consolidated Statements of Operations and Comprehensive Income (Loss) Unaudited - Prepared by Management (Expressed in Canadian dollars) For the three months ended: December 31 December 31 Net revenue from consumer and retail branding $ $ Net investment gains (losses) note 3 ) Interest and dividend income note 3 Operating expenses: Salaries and benefits General and administrative note 4 Occupancy costs Depreciation Interest expense and financing costs Restructuring expense note 12 — Income (loss) before income taxes and minority interest ) Income tax expense - current — — - future — — Income (loss) before minority interest ) Minority interest ) Net income (loss) and comprehensive income (loss) $ $ ) Earnings (loss) per share Basic $ $ ) Diluted $ $ ) Weighted average number of common shares outstanding - basic Weighted average number of common shares outstanding - diluted The accompanying notes are an integral part of these statements 4 Envoy Capital Group Inc. Consolidated Statements of Retained Earnings (Deficit) Unaudited - Prepared by Management (Expressed in Canadian dollars) For the three months ended: December 31 December 31 Deficit, beginning of period $ ) $ ) Net income (loss) ) Deficit, end of period $ ) $ ) The accompanying notes are an integral part of these statements 5 Envoy Capital Group Inc. Consolidated Statements of Cash Flows Unaudited - Prepared by Management (Expressed in Canadian dollars) For the three months ended: December 31 December 31 Cash flows from operating activities: Net income (loss) $ $ ) Items not involving cash: Depreciation Minority interest ) Impairment of real estate — Change in fair value of held for trading investments ) Net change in non-cash working capital balances: Accounts receivable Prepaid expenses Investments held for trading ) Accounts payable and accrued liabilities ) Derivatives held for trading ) ) Deferred revenue ) Net cash provided by (used in) operating activities ) ) Cash flows from financing activities: Operating line of credit Obligations under capital leases ) — Minority interest ) ) Net cash provided by (used in) financing activities Cash flows from investing activities: Purchase of property, plant and equipment ) — Investments Net cash provided by (used in) investing activities ) Change in cash balance due to foreign exchange — Net change in cash ) ) Cash, beginning of year Cash, end of year $ $ Supplemental cash flow information: Interest paid $ $ Income taxes paid — — The accompanying notes are an integral part of these statements 6 1. Basis of presentation These unaudited interim consolidated financial statements have been prepared by management in accordance with generally accepted accounting principles in Canada. These interim financial statements do not include all the note disclosure required for annual financial statements and therefore should be read in conjunction with Envoy’s annual consolidated financial statements for the year ended September 30, 2010. In the opinion of management, all adjustments considered necessary for fair presentation have been included. The results for the interim periods presented are not necessarily indicative of the results that may be expected for any future period. 2. Significant accounting policies Accounting policies followed in the preparation of the December 31, 2010 interim consolidated financial statements are consistent with those used in the preparation of the annual consolidated financial statements. 3. Investments December 31 September 30 Investments held for trading Publicly-traded investments Equities $ $ Derivatives Total investments held for trading $ $ Investments Investment in Capital Pool Company $ $ Total investments $ $ As at December 31, 2010 the portfolio of investments held for trading was invested in marketable securities, including common shares and derivative instruments. The specific investments within the portfolio will vary depending on market conditions. Derivative investments consisted of market index put options and foreign currency futures with expiry dates ranging from January 2011 to January 2012. At December 31, 2010 Envoy owned an approximate 21% interest in Sereno Capital Corporation (“Sereno”), a Capital Pool Company. Members of Envoy’s management group are also officers and directors of Sereno and exercise significant influence. The investment in Sereno has been accounted for using the equity method. Accordingly, the Company has recognized a loss of $62,534 on its investment, representing its share of Sereno’s operating losses to date. Sereno is currently in the process of evaluating opportunities and has not yet completed a qualifying transaction. 7 4. Real estate The Company currently owns two properties in Toronto, which it had planned to develop for resale. Given market conditions, the Company made a decision not to develop the properties. The properties have been recorded at fair value, net of disposal costs. The Company recorded an impairment loss of approximately $134,000 in the first quarter of fiscal 2010, representing the difference between the carrying value at the time of impairment and the fair value. This impairment loss was included in general and administrative expenses. 5. Bank indebtedness The Company has access to a revolving demand credit facility of $1 million in order to manage day-to-day operating requirements. Amounts borrowed under the facility bear interest at the bank prime rate. Drawings under the credit facility are secured by $2 million of the Company’s investment portfolio. Borrowings under the facility at December 31, 2010 were $870,000. The credit facility has no set maturity date. The Company also has access to a revolving demand credit facility of approximately $1,500,000 in order to provide working capital to its consumer and retail branding division. Drawings under this credit facility are limited by accounts receivable levels, secured by a general security agreement and bear interest at bank prime plus 0.5%. There were no borrowings under the facility at December 31, 2010. The credit facility has no set maturity date. 6. Derivatives held for trading As part of its ongoing investment strategy, the Company maintains a portfolio of derivative instruments consisting of various put options on large cap U.S. publicly-traded companies. The put option contracts are publicly traded on the Chicago Board Options Exchange and currently have expiry dates ranging from January 2011 to January 2012. The options have been recorded at their fair value of $406,389, based on quoted market prices at December 31, 2010. Changes in fair value of the options have been recorded in investment income for the period. The purchase price of all shares underlying the options is approximately USD $9,084,000. 8 7. Obligations under capital leases Future minimum lease payments for obligations under capital leases at December 31, 2010 are as follows: $ Less: interest at rates ranging from 10.2% to 10.9% per annum ) Less: current portion of principal repayments ) Obligations under capital leases, long-term $ Obligations under capital leases are secured by the underlying assets. 8. Minority interest On November 25, 2008, the Company established a new foreign subsidiary, Envoy Capital Group Monaco, S.A.M (“ECGM”). The mandate for ECGM is mainly to attract new investment opportunities and promote the services of the Company in the European market. As part of the local requirements of incorporation, a small interest in the Company is owned by two directors of ECGM who are residents of Monaco. The ownership of 0.2% has been reflected in the financial statements as minority interest. 9. Share capital Authorized: Unlimited common shares without par value Issued: Three months ended December 31, 2010 Fiscal year ended September 30, 2010 Number of shares Amount Number of shares Amount Balance, beginning of period $ $ Common shares issued (cancelled) pursuant to: Repurchase of shares under normal course issuer bid — — (530,000 ) (578,466 ) Balance, end of period $ $ 9 9. Share capital (continued) On June 30, 2010, the Company received notice of acceptance by the Toronto Stock Exchange (the “TSX”) of its Notice of Intention to Make a Normal Course Issuer Bid (“NCIB”). Pursuant to the NCIB, Envoy proposed to purchase from time to time over the next 12 months, if considered advisable, up to an aggregate of 632,394 common shares, being 10% of the public float. Purchases were approved to commence on July 6, 2010 and conclude on the earlier of the date on which purchases under the NCIB have been completed and July 5, 2011. No purchases have yet been made under this issuer bid. Pursuant to the NCIB which commenced on May 1, 2009 and concluded on April 30, 2010, Envoy proposed to purchase up to an aggregate of 682,723 common shares, being 10% of the public float. In fiscal 2010, the Company repurchased and cancelled 530,000 common shares under this NCIB for cash consideration of $620,158. Management of capital The Company includes the following in its definition of capital: December 31 September 30 Shareholders’ equity comprised of Share capital $ $ Contributed surplus (Deficit) Retained earnings (20,967,534 ) (21,682,312 ) $ $ The Company’s objectives when managing capital are: (a) to allow the Company to respond to changes in economic and/or marketplace conditions by maintaining the Company’s ability to purchase new investments; (b) to give shareholders sustained growth in shareholder value by increasing shareholders’ equity; (c) to ensure that the Company maintains the level of capital necessary to meet the requirements of its bank; and (d) to maintain a flexible capital structure which optimizes the cost of capital at acceptable levels of risk. The Company manages its capital structure and makes adjustments to it in the light of changes in economic conditions and the risk characteristics of its underlying assets. The Company maintains or adjusts its capital level to enable it to meet its objectives by: 10 Management of capital (continued) (a) realizing proceeds from the disposition of its investments; (b) utilizing leverage in the form of third party debt and the Company’s bank credit line (bank indebtedness); (c) raising capital through equity financings; and (d) purchasing the Company’s own shares for cancellation pursuant to its normal course issuer bid. The Company is not subject to any capital requirements imposed by a regulator. There were no changes in the Company’s approach to capital management during the period. To date, the Company has not declared any cash dividends to its shareholders as part of its capital management program. The Company’s management is responsible for the management of capital and monitors the Company’s use of various forms of leverage on a daily basis. The Company’s current capital resources are sufficient to discharge its liabilities as at December 31, 2010. Financial instruments The Company’s carrying value of cash, accounts receivable, bank indebtedness, accounts payable and accrued liabilities approximate their fair values due to the immediate or short term maturity of these instruments. The following table summarizes information about the Company’s financial assets and liabilities with respect to the hierarchy of valuation techniques the Company utilized to determine fair value: December 31, Significant Observable Inputs (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Assets: Cash $ $ $
